Cite as 2015 Ark. App. 154

                  ARKANSAS COURT OF APPEALS
                                          DIVISION II
                                         No. CV-14-359


YOSEF KAPACH                                        Opinion Delivered   MARCH 4, 2015
                                 APPELLANT
                                                    APPEAL FROM THE MARION
V.                                                  COUNTY CIRCUIT COURT
                                                    [NO. CV 2010-92-3]

BETTINE FIELD CARROLL                               HONORABLE JOHN R. PUTMAN,
                                   APPELLEE         JUDGE

                                                    REBRIEFING ORDERED



                                 CLIFF HOOFMAN, Judge

       This appeal follows a bench trial wherein the trial court dismissed appellant Yosef

Kapach’s complaint for unjust enrichment with prejudice. On appeal, he challenges the trial

court’s decision on the merits and its refusal to admit proferred Exhibit C-1 into evidence.

Because of deficiencies in the appellant’s abstract and addendum, we do not reach the merits

of this appeal and, instead, order rebriefing.

       Arkansas Supreme Court Rule 4-2(a)(5) (2014) provides that “[t]he appellant shall

create an abstract of the material parts of all the transcripts (stenographically reported material)

in the record. Information in a transcript is material if the information is essential for the

appellate court to confirm its jurisdiction, to understand the case, and to decide the issues on

appeal.”

       Here, the appellant’s abstract simply states that Exhibit C-1 was proffered to the court.

It fails to include the corresponding discussion regarding the admissibility of this exhibit,
                                 Cite as 2015 Ark. App. 154

including the specific objection the appellee made to its admission. This information is

necessary to understand the case and decide this point on appeal. Therefore, we must order

rebriefing.

       Additionally, the appellant’s amended complaint includes causes of action against two

additional parties, Marion County Abstract Company and Clarice Siegman. The trial court’s

judgment does not address the disposition of the claims against these parties, and the

addendum fails to include orders disposing of them. This information is essential for this court

to confirm its jurisdiction, and we order the appellant to supplement his addendum to include

the orders dismissing Marion County Abstract Company and Clarice Siegman.

       Pursuant to Arkansas Supreme Court Rule 4-2(b)(3), the appellant is afforded an

opportunity to cure these deficiencies and has fifteen days within which to file a substituted

abstract, addendum, and brief. Upon the filing of such a substituted brief, the appellee will

be afforded an opportunity to revise or supplement her brief in the time prescribed by the

clerk. Id. The deficiencies we have noted are not to be taken as an exhaustive list, and we

encourage counsel for the appellant to review our rules to ensure that no other deficiencies

are present. Wells v. State, 2012 Ark. App. 151. If, after the opportunity to cure the

deficiencies, the appellant fails to file a complying abstract, addendum, and brief within the

prescribed time, the judgment may be affirmed for noncompliance with the rules. Id.

       Rebriefing ordered.

       ABRAMSON and HIXSON, JJ., agree.

       Davis Law Firm, by: Steven B Davis; and Cherryhomes Law Firm, by: Michael Tom

Cherryhomes, for appellant.

       Everett, Wales & Comstock, by: Jason H. Wales, for appellee.

                                               2